DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-6 and 8-20 are pending, claims 2, 5, 6, 9-16 and 20 have been withdrawn from consideration, and claims 1, 3, 4, 8, and 17-19 are currently under consideration for patentability under 37 CFR 1.104.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 8, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mamiya et al. (U.S. 2016/0367233) in view of Ishibiki (U.S. 2004/0267092).
With respect to claim 1, Mamiya et al. teaches an apparatus comprising: 
a sheath tip (73) configured to be positioned at a distal end of a sheath (71) that defines therein a lumen (FIG. 5) configured to convey an elongated instrument (4), the sheath tip having a base end disposable at the distal end of the sheath and a contact end (FIG. 5 for example).
However, Mamiya et al. does not teach the sheath tip is deformable.
With respect to claim 1, Ishibiki teaches an apparatus comprising:

Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the sheath tip of Mamiya et al. to be deformable in the manner taught by Ishibiki in order to prevent applications of excessive force to the tip which prevents breakage and uncomfortable feelings for the patient (para [0043] of Ishibiki).
With respect to claim 3, Mamiya et al. teaches the sheath tip is a separate structure configured to be attached to the distal end of the sheath (FIG. 5 for example).
With respect to claim 4, Mamiya et al. teaches the sheath tip is configured to be physically coupled to the distal end of the sheath at a sheath insert (74) that is configured to be received within the lumen of the sheath (FIG. 5).
With respect to claim 8, Ishibiki teaches the tip defines a plurality of voids (23) along a length of the sheath tip between the base end and the contact end (FIG. 4).
With respect to claim 17, Mamiya et al. teaches a system comprising: 
a sheath (71) defining therein a lumen (FIG. 5); 
an elongated medical instrument (4) configured to be delivered through the lumen in the sheath; 
an insertion control system (100) configured to convey the sheath to a desired location within a body; 

a sheath tip (73) configured to be positioned at a distal end of a sheath (71) that defines therein a lumen (FIG. 5) configured to convey an elongated instrument (4), the sheath tip having a base end disposable at the distal end of the sheath and a contact end (FIG. 5 for example).
However, Mamiya et al. does not teach the sheath tip is deformable.
With respect to claim 17, Ishibiki teaches a deformable tip (20) configured to be positioned at a distal end of a medical device (FIG. 1), the tip having a base end disposable at the distal end of the medical device and a contact end having a continuous end surface extending around a circumference of the contact end (FIG. 1), the tip having a first column strength along an axis of the sheath tip that is less than a second column strength of the medical device, the tip having a first degree of deformability that is greater than a second degree of deformability of the medical device (see para [0034]-[0037] and FIG. 4) such that the tip is configured to be deformable between the contact end of the tip and the distal end of the device (FIG. 4)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the sheath tip of Mamiya et al. to be deformable in the manner taught by Ishibiki in order to prevent applications of excessive force to the tip which prevents breakage and uncomfortable feelings for the patient (para [0043] of Ishibiki).
With respect to claim 18, Mamiya et al. teaches the insertion control system includes a bronchoscope (100, intended use).
With respect to claim 19, Mamiya et al. teaches the elongated medical instrument includes a sampling needle (4).

Response to Arguments
Applicant's arguments filed 04/09/2021 have been fully considered but they are not persuasive.
In response to Applicant’s argument that Ishibiki does not teach or suggest the sheath tip having a base end disposable at the distal end of the sheath and a contact end having a continuous end surface extending around a circumference of the contact end, Examiner respectfully disagrees.  Convex portions 24 and concave portions 23 together for a continuous end surface extending around a circumference of the contact end.
In response to Applicant’s argument that Ishibiki does not teach the sheath tip is configured to be deformable between the contact end of the sheath tip and the distal end of the sheath, Examiners respectfully disagrees.  FIG. 4 of Ishibiki for example shows the deformation between the contact end of the sheath tip and the distal end of the sheath. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandra Newton Surgan whose telephone number is (571)270-1618.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795